DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2018, 4/8/2020, 10/30/2020, and 6/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the side surface potion" and “the intermediate bottom surface portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (5657163) hereafter Wu.
 	Regarding claim 1, Wu discloses in fig. 1 a head-up display apparatus for a vehicle, comprising: an image display apparatus (elements 34, 24 and 44 as the claimed “image display apparatus) including a light source (34) provided with heat dissipating means (“44” col. 2, lines 12-15) and a display element (24) so that an image is displayed on the display element so as to generate an image projection light to be emitted (fig. 1, 2, col. 2, lines 40-65); a virtual image optical system (elements 26 and 28 as the claimed “virtual image optical system”) configured to reflect the image projection light emitted from the image display apparatus by a windshield (12) or a combiner of the vehicle so that a virtual image (32) is displayed in the front side of the vehicle (see fig. 1); and a housing (elements 14 and 18 as the claimed “housing”) in which the image display apparatus and the virtual image optical system is accommodated (see fig. 1), wherein the virtual image optical system includes a mirror (28) and an optical element (26), and the optical element (26) is disposed between the image display apparatus and the .
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 5 (and its dependent), the prior art does not disclose the claimed head-up display specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the housing includes a bottom surface portion formed along a bottom surface of an optical path of the image light that is emitted from the image display apparatus to the mirror, and an intermediate bottom that has a tilt angle different from that of 
 	Regarding claim 7, the prior art does not disclose the claimed head-up display specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the housing is constituted by an outer case in which the mirror is accommodated, and an outer cover that is integrally assembled on an upper portion of the outer case and has a member for transmitting reflected light reflected by the mirror.”  	Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C. JONES/Primary Examiner, Art Unit 2872